DISMISS and Opinion Filed July 1, 2021




                                    S  In The
                            Court of Appeals
                     Fifth District of Texas at Dallas
                               No. 05-21-00264-CV

               IN THE INTEREST OF M.C. AND J.C., CHILDREN

                On Appeal from the 302nd Judicial District Court
                             Dallas County, Texas
                    Trial Court Cause No. DF-10-03756-U

                         MEMORANDUM OPINION
                   Before Justices Schenck, Reichek, and Carlyle
                            Opinion by Justice Schenck
      Appellant appeals from the trial court’s October 12, 2016 Order on Notice of

Changed Status signed by an IV-D associate judge. We questioned our jurisdiction

over the appeal because appellant filed his notice of appeal over four years after the

order was signed. At the Court’s request, the parties filed letter briefs addressing

our concern.

      The record before the Court reflects that appellant did not timely request a de

novo hearing from the referring court within three working days of the date of the

IV-D associate judge’s order. See TEX. FAM. CODE ANN. § 201.1042(b). In the

absence of a timely request for a de novo hearing, the IV-D associate judge’s

proposed order automatically became the referring court’s order by operation of law
on October 17, 2016. See id. § 201.1041(a); Office of the Attorney Gen. of Tex. v.

C.W.H., 531 S.W.3d 178, 182 (Tex. 2017). Under these circumstances, the notice

of appeal was due November 16, 2016. See TEX. R. APP. P.26.1; In re D.J.L., No.

05-10-00203-CV, 2010 WL 3636327, at *1 (Tex. App.—Dallas Sept. 21, 2010, no

pet.) (calculating plenary power deadlines using date associate judge’s proposed

order became the order of the referring court by operation of law). Without a timely

filed notice of appeal, this Court lacks jurisdiction. See TEX. R. APP. P. 25.1(b);

Brashear v. Victoria Gardens of McKinney, LLC, 302 S.W.3d 542, 545 (Tex. App.—

Dallas 2009, no pet.) (op. on reh’g) (timely filing of notice of appeal is

jurisdictional).

       Although appellant filed several letter briefs, he fails to demonstrate this

Court’s jurisdiction over the appeal. Appellant asserts that this Court has jurisdiction

to review the child support order because the trial court failed to make mandatory

findings as to why it allegedly deviated from the child support guidelines. See TEX.

FAM. CODE ANN. § 154.130(a)(3) (findings required when amount of child support

ordered varies from amount computed by applying statutory percentage guidelines).

That provision does not give this Court jurisdiction of an otherwise untimely appeal.

       Additionally, appellant asserts that the associate judge committed fraud by

signing an allegedly false and inaccurate order. In that circumstance, appellant

further asserts, the deadline for filing an appeal should not apply. We disagree. Any

alleged fraud does not render the deadline for filing a notice of appeal

                                          –2–
inapplicable. The only circumstance in which the time to file a notice of appeal does

not run from the date the judgment is signed is when a party does not get notice of

the judgment. See TEX. R. APP. P. 4.2(a)(1), (b).

      As noted above, this Court’s jurisdiction is dependent upon a timely filed

notice of appeal. See TEX. R. APP. P. 25.1(b); Brashear, 302 S.W.3d at 545.

Appellant filed a notice of appeal on April 21, 2021, more than four years past the

deadline. Because this Court lacks jurisdiction, we dismiss the appeal. See TEX. R.

APP. P. 42.3(a).




                                           /David J. Schenck/
                                           DAVID J. SCHENCK
                                           JUSTICE

210264F.P05




                                        –3–
                                S
                           Court of Appeals
                    Fifth District of Texas at Dallas
                                JUDGMENT

IN THE INTEREST OF M.C. AND              On Appeal from the 302nd Judicial
J.C., CHILDREN                           District Court, Dallas County, Texas
                                         Trial Court Cause No. DF-10-03756-
No. 05-21-00264-CV                       U.
                                         Opinion delivered by Justice
                                         Schenck. Justices Reichek and
                                         Carlyle participating.

    In accordance with this Court’s opinion of this date, the appeal is
DISMISSED.




Judgment entered July 1, 2021




                                   –4–